Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a waveguide device for a dual-polarized antenna array comprising: a plurality of rows of first septum polarizers; a plurality of rows of second septum polarizers, a plurality of rows of first waveguides associated with a first polarization, wherein a first row of first waveguides of the plurality of rows of first waveguides is on a first side of a first row of first septum polarizers of the plurality of rows of first septum polarizers; and a plurality of rows of second waveguides associated with a second polarization, wherein a first row of second waveguides of the plurality of rows of second waveguides is on a second side of the first row of first septum polarizers; a waveguide feed network comprising: a first waveguide feed stage comprising: a first plurality of waveguide combiner/dividers, each of the first plurality of waveguide combiner/dividers coupled between a first intermediate waveguide and a plurality of first waveguides within a same row of the plurality of rows of first waveguides; and a second plurality of waveguide combiner/dividers, each of the second plurality of waveguide 
Claims 2-10 depend from claim 1 and are included in the allowable subject matter.
Jeon Kyeong Hwan (KR 2011/0069386), Edwards et al. (US 7564421), Jacomb-Hood et al. (US 6703976), Gau et al. (US 2003/0030590), Davies et al. (US 4395685), Gould (US 4126835) and Sarasa Delgado (US 2013/0120086) are all cited as teaching some elements of the claimed invention including a waveguide antenna array, a plurality of septum polarizers, a plurality of waveguides, as well as, a feed stage and waveguide combiner/divider therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845